Citation Nr: 1244461	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-49 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea.  

2.  Entitlement to a rating in excess of 30 percent for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea, effective February 2, 2012.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from April 2004 through April 2008.  He had service in Iraq and Afghanistan and received two awards of the Combat Action Ribbon.

This case was previously before the Board of Veterans' Appeals (Board) in February 2012 and remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the rating for the Veteran's service-connected skin disorder from noncompensable to 30 percent.  That rating became effective February 2, 2012.  However, that was not a full grant of benefits sought on appeal; and, therefore, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From April 19, 2008 through February 1, 2012, the Veteran's skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea, was manifested primarily by numerous, slightly scaly, reddish to fawn-colored round and oval-shaped lesions, primarily on the anterior and posterior portions of his thorax.  

2.  Since February 2, 2012, the Veteran's service-connected skin disorder has been manifested primarily by red, cracked, and peeling skin on his feet, as well as a scalloped, whitish, peeling hue at the lateral portions of each foot which require the use of topical medication.  


CONCLUSIONS OF LAW

1.  For the period from April 19, 2008 through February 1, 2012, the criteria were met for an initial 20 percent rating for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2012).

2.  Since February 2, 2012, the criteria have not been met for a rating in excess of 30 percent for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim of entitlement to an increased rating for his service-connected skin disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In April 2008, the RO received the Veteran's application for entitlement to service connection for a skin disorder.  VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In a March 2009 rating action, the RO granted the Veteran's claim of entitlement to service connection for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea.  The RO assigned a noncompensable disability rating, effective April 19, 2008.  The Veteran disagreed with that rating percentage, and this appeal ensued.  

Because this appeal is from the initial service connection claim, the issue of entitlement to an increased rating for the Veteran's service-connected skin disorder is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA General Counsel has held that if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  VAOPGCPREC 3-08.  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for his service-connected skin disorder.  

VA has also informed the Veteran of the specific criteria for rating his service-connected skin disorder in an October 2009 letter.  In addition, VA informed the Veteran of the types of evidence which could help him substantiate his increased rating claim.  VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

VA obtained the Veteran's service treatment records, and in January 2009 and February 2012, VA examined him to determine the extent of impairment attributable to his service-connected skin disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

VA also scheduled the Veteran for an August 2011 hearing at the RO before a Veterans Law Judge.  However, the Veteran requested that the hearing be rescheduled.  The Board rescheduled that hearing for December 2011 and so notified the Veteran.  However, the Veteran failed to report for that hearing and has not requested that it be rescheduled.  Therefore, the Board will consider his claim based on the evidence of record.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Merits of the Appeal 

The Veteran seeks a compensable rating for his service-connected skin disorder for the period from April 19, 2008 through February 1, 2012, as well as a rating in excess of 30 percent from February 2, 2012 through the present.  

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration.  Its decision must include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, as well as the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.).

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2012).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  

There is no diagnostic code specifically applicable to rating a skin disorder, diagnosed as pityriasis rosea.  Under such circumstances, the disorder is rated to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's skin disorder will be rated as eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

A noncompensable rating is warranted for eczema when less than 5 percent of the entire body or less than 50 percent of exposed areas are affected, and; no more than topical therapy was required during the previous 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous        12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Also potentially applicable in rating the Veteran's eczema are the Diagnostic Code's applicable to rating scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent for area or areas exceeding 12 square inches (77 sq.cm.); 30 percent for an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent for an area or areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During the Veteran's January 2009 VA examination, it was noted that from June to October 2008, he had been a firefighter employed by the state department of forestry.  He had reportedly returned to school and had not been employed since that time.  The Veteran noted that he was not being treated for anything.  He reported that while stationed in Afghanistan, he had developed a somewhat pruritic eruption that had lasted approximately six weeks.  He stated that the corpsman had diagnosed it as hives.  However, the Veteran reported that he had had hives, previously, and that it did not look or act like his previous case of hives and was only mildly pruritic in nature.  He recalled that the skin problem in service had started with a larger lesion on the right posterolateral neck and that it was initially thought to be a fungal infection.  The eruption reportedly recurred during his service in Iraq and lasted approximately six weeks.  The Veteran stated that the eruption had recurred approximately two weeks prior to the VA examination.  

On examination, the Veteran had numerous, slightly scaly, reddish to fawn-colored round and oval-shaped lesions, primarily on the covered parts of his body.  His face, arms below the elbows, and legs below his knees were essentially spared.  It was noted that the Veteran had no sentinel or suspicious or contagious lesions.  The relevant diagnosis was pityriasis rosea.  The examiner found no abnormality that would significantly affect the Veteran's daily activities or employment.  

During his February 2012 VA examination, the Veteran reported a history of tinea pedis, tinea cruris, and tinea corporis.  He complained of a red rash in his armpits and rectum, as well as ongoing problems with dry and cracked heels and, in the summertime, flaking between his toes.  He reported using bag balm with twice a day with minimal benefit.  He complained of occasional itching with no history of swelling or pain.  It was noted that the Veteran's pityriasis had resolved completely and that his torso was clear.  There was no scarring of the head, face, or neck, and the Veteran did not have any systemic manifestations (such as fever, weight loss, or hyperproteinemia) associated with his skin disorder.  

During the previous 12 months, the Veteran had been treated with oral or topical medication, specifically terbinafine, hydrochloride.  Reportedly, he had not had any treatment or procedures, other than systemic or topical medications in the past 12 months, for exfoliative dermatitis or papulosquamous disorders.  In addition, he had not had any debilitating or non-debilitating episodes for that time frame for urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On examination, the Veteran did not have any skin infections on any exposed area of his body.  Specifically, there was no evidence acne or chloracne, vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis.  Moreover, the Veteran did not  have any residual conditions or complications due to neoplasm or its treatment.  

An examination of the feet reveal bilateral ingrown lateral edges of the great toenails.  The fifth toenails, bilaterally, were thick and peeling, and the Veteran stated that in the past, both had fallen off.  The skin on the dorsal portion of the feet was normal in color and texture.  However, on the Veteran's heels, his skin was  red, cracked, and peeling.  He also had a scalloped, whitish, peeling hue at the lateral portions of each foot.  The examiner noted that such findings were classic for tinea pedis.

On further examination, the Veteran's inguinal region, perineum, rectum, and gluteal cleft were clear.  However, his wife noted that the Veteran was having a "good day" and that those areas were often red and itched horribly.  

An examination of the axillae revealed pinkish red skin, bilaterally, in the same distribution as the underarm hair.  The examiner stated that this could be fungal in nature or that it could be a reaction to the Veteran's deodorant akin to contact dermatitis.  The examiner opined that it was the same fungal infection that was affecting the Veteran's feet.  The examiner stated that it was quite contagious and that it could be easily transferred to his groin and axillae.  

The examiner noted that the Veteran worked as a deputy in the local corrections department.  Although it reportedly presented an embarrassing and irritating situation when it was itchy, the examiner opined that it did not affect the Veteran's job or ability to work.  The examiner also noted that the clothing for the Veteran's job as a prison guard (occlusive boots which did not ventilate well and polyester shirts and pants) were not conducive to clearing up infections.  

Following the examination, the VA examiner recommended that the Veteran stop using antifungal cream on his feet for two weeks, and follow up with a dermatologic specialist for skin scrapings, as there was no record of microscopic analysis and definitive diagnosis.  The examiner noted that she had twice attempted, without success, to schedule the Veteran for a biopsy or skin scrapings but that each time, he had either failed to report for the appointment or had been cancelled the appointment.

A review of the evidence shows that for the period from April 19, 2008 through February 1, 2012, the Veteran's service-connected skin disorder was manifested primarily by numerous, slightly scaly, reddish to fawn-colored round and oval-shaped lesions on the covered parts of his body.  That is, the affected area consisted, primarily, of the anterior and posterior portions of his thorax.  Although the examiner did not report a specific area or percentage of the body affected, the Board notes that the Veteran was 6 feet tall and weighed 185 pounds.  

Given these factors and according the benefit of the doubt to the Veteran, the rash would cover at least 144 square inches on the anterior and posterior portions of his body.  Under such circumstances, a 10 percent rating is warranted for each.  When combined, the Board finds that for the period from April 19, 2008 through February 1, 2012, the Veteran was entitled to a 20 percent evaluation for his service-connected skin disorder.  38 C.F.R. § 4.25 (2012).  At the very least, there is an approximate balance of evidence both for and against the claim that his service-connected skin disorder more nearly reflected the criteria for a 20 percent rating.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a compensable initial rating is warranted for the period from April 19, 2008 through February 1, 2012.  To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a still-higher evaluation.  However, the evidence shows that the Veteran received no treatment for his service-connected skin disorder or that he required such treatment.  Indeed, there was no evidence that the associated lesions were itchy or painful; that they were pruritic in nature; that they were productive of flaking or residual scarring; or that they impaired the motion of any affected joint.  Moreover, the examiner reported that they did not have any effect on the Veteran's daily activities or on his job performance.  Therefore, the foregoing findings did not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent.  

Since February 2, 2012, the Veteran's service-connected skin disorder has been manifested primarily by red, cracked, and peeling skin on his feet, as well as a scalloped, whitish, peeling hue at the lateral portions of each foot.  In addition to pain, he has complained of occasional itching and requires treatment with topical medication.  However, the lesions on his thorax have resolved completely, and his torso is clear.  In addition, his head, face, or neck remain free of any lesions, and he does not have any systemic manifestations (such as fever, weight loss, or hyperproteinemia) associated with his skin disorder.  There is some pinkish red skin in the Veteran's axillae, and his spouse reports that he has a history of redness and itching in his groin area.  Other than his feet, however, there are no findings of active skin disease covering as much as five percent of his body, and the examiner essentially confirms that the Veteran's service-connected skin disorder does not have any effect on his daily activities or on his job performance.  Such findings do not meet or more nearly approximate the schedular criteria for a rating in excess of 30 percent since February 2, 2012.  Therefore, that rating is confirmed and continued; and, to that extent, the appeal is denied.  

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected skin disorder.  

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Veteran has not raised and the record does not suggest the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran has not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected skin disorder.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  Moreover, the evidence does not present an unusual clinical picture or any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's service-connected skin disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

      CONTINUED ON NEXT PAGE
      
      
      




ORDER

An initial 20 percent rating is granted for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea.  

Since February 2, 2012, entitlement to a rating in excess of 30 percent is denied for a skin disorder of the feet, right arm, groin, and inner thighs, diagnosed as pityriasis rosea.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


